Order entered June 18, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-13-01370-CR

                           JEREMY DEANDRE TAYLOR, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F-0760083-K

                                               ORDER
        The clerk’s record filed in the above-styled appeal is, in large part, a duplicate of the

clerk’s record filed in cause no. 05-13-01369-CR. It contains documents germane to cause no.

05-13-01369-CR. Accordingly, Appellant’s May 31, 2014 motion to supplement the clerk’s

record on appeal is GRANTED.

        We STRIKE the clerk’s record filed in this cause on February 19, 2014.

        We ORDER the Dallas County District Clerk to file, within TWENTY-ONE DAYS of

the date of this order, the clerk’s record in this case.

        We DIRECT the Clerk of this Court to send copies of this order, by electronic

transmission, to the following:

        Dallas County District Clerk Gary Fitzsimmons
The Dallas County District Clerk, Criminal Records Division
Counsel for all parties




                                           /s/    LANA MYERS
                                                  JUSTICE